Cage 1:16-cr-00242-JTN ECF No. 66 filed 10/07/19 PagelD.524 Pagé L&D -GR

October 7, 2019 10:36 AM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

BY: ns. SCANNEDBY: TQ /

UNITED STATES DiSraicr Covar

yo 714
WESTEAW DIS TRICE pe AUC HI64N
SOUrHeaw OlvIS 10A/
LAWREYCE GEASA@Q MASSA, MOVArt Res CASE Ng: |:16-er-942
UV. Case wo: lt14-cv - bs

UNIre) STATES OF AAGNIC , RESpon DE vt
SlOtin For APPOINT MEME OF COUNSEL

Moir COMES LAwnreale GEnang WaSg4an fO REkVESr
APPOINT AEN tC OF ComseEl vunen 1b! USC. & 3a (4)(ai2)(B),

gv
VASA BELIEVES roar tHe TAfenesr ok IVOSricé"” WwAnaagatsS THE

APPowtment OF Counsel. Iv this CASE. Wasgaa RESPECT Fey
heguesTS THE APfoinT MeEnwr OF AMY LEE COPELALO, LO
4) 4

oF ROSE + COPELAVO, Lilils , SAVANNA Ht, C&A 614 IF POsSSizcE

DATE: OCTOBER. 1 2004

RE SPECEVELY SuBAIT ED ;

LAvewce b&rAngn VASS4Q, sisoyend ena a
USP Cocgmay IT ;

Po BOX 1034
COLEMAY, FL 3332

 
Case 1:16-cr-00242-JTN ECF No. 66 filed 10/07/19 PagelD.525 Page 2 of 2

- LAwtew tes MASSA HEOU-WYO
Nite TAGS MParaytiany — LT Aty

Pe
ERSTE

 

* COLEMW FL 335a/ ; Wie MTT “Aa
FH 21

FOREVER USA

OFFICE OF THE CLEXNK

UMITEN SrATES Osraicr CONF
377 FENENAL BynoWE

HO /cutaw NW,
GlANa RAMS AT 14503-2363

49503-231799 VagdsMeagAdandand Dada tag | eflafag hy hy Af LHe feg PHA ays

 
